           Case 1:20-cv-07453-VSB Document 15 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                             2/5/2021
JUAN POLANCO,                                             :
                                                          :
                                        Plaintiff,        :
                                                          :               20-cv-7453 (VSB)
                      -against-                           :
                                                          :                    ORDER
70 SHERMAN DRY CLEANERS INC. et                           :
al.,                                                      :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am receipt of Plaintiff’s letter, dated January 29, 2021, which states that defense

counsel, Hyung S. Kim, indicated to Plaintiff that he is no longer representing Defendants in this

action. (Doc. 14.) Mr. Kim, however, has not filed a motion for withdrawal with this Court or

indicated to the Court in any way that he is no longer representing Defendants.

Accordingly, it is hereby:

        ORDERED that if Mr. Kim intends to withdraw as counsel, he is directed to file a motion

for withdrawal, consistent with Local Rule 1.4, with this Court no later than February 12, 2021.

SO ORDERED.

Dated: February 5, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
